      6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 1 of 49




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA


 1. FMRI, INC.,                                  )
                                                 )
                 Plaintiff,                      )
                                                 )
         v.                                      )                      21-CV-102-SPS
                                                      Civil Action No. _______________
                                                 )
 1. MUSKOGEE CITY-COUNTY PORT                    )    No Related Case
 AUTHORITY;                                      )
 2. NATHANIEL E. OPARA D/B/A AFAM, INC.;         )
 3. AMALGAMATED METAL CORPORATION                )
 PLC;                                            )
 4. AMALGAMET, INC.;                             )
 5. JX NIPPON MINING & METALS                    )
 CORPORATION;                                    )
 6. METALLON HOLDINGS CORP. F/K/A                )
 ASSOCIATED METALS & MINERALS CORP.;             )
 7. ASSOCIATED METALS & MINERALS                 )
 EXPORT CORPORATION;                             )
 8. THE MENO LISSAUER FOUNDATION, INC.           )
 F/K/A ASSOCIATED METALS & MINERALS              )
 FOUNDATION INC.;                                )
 9. ASSOCIATED METALS & MINERALS TRADE           )
 CO., INC.;                                      )
 10. ASSOCIATED METALS WESTERN                   )
 HEMISPHERE CORPORATION;                         )
 11. BHP MINERALS SERVICE COMPANY F/K/A          )
 BILLITON TRADING COMPANY, INC. AND              )
 F/K/A BILLITON METALS, INC.;                    )
 12. BOMAR RESOURCES INC. NV;                    )
 13. BRANDEIS, GOLDSCHMIDT & CO., INC.;          )
 14. CABOT CORPORATION;                          )
 15. GLOBAL ADVANCED METALS USA, INC.;           )
 16. CHI MEI METALS CORPORATION;                 )
 17. ELDERS RAW MATERIALS LIMITED;               )
 18. FINAMINES, S.A.;                            )
 19. AMG ADVANCED METALLURGICAL                  )
 GROUP N.V.;                                     )
 20. METALLURG, INC.;                            )
 21. UNITED STATES GENERAL SERVICES              )
 ADMINISTRATION;                                 )
 22. HOWARD S. GABLE;                            )
 23. OSRAM SYLVANIA INC.;                        )


K2859\419842\262586706
K2859\419842\262594620
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 2 of 49




 24. KENNAMETAL, INC.;                                  )
 25. LEWIS & PEAT (METALS), INC. F/K/A                  )
 LEWIS & PEAT SERVICES, INC.;                           )
 26. LI TUNGSTEN CORPORATION;                           )
 27. PHILIPS NORTH AMERICA LLC;                         )
 28. METALS MARKETING AUSTRALASIA PTY.                  )
 LTD.;                                                  )
 29. NATIONAL RESOURCES TRADING INC.;                   )
 30. O’DELL CONSTRUCTION COMPANY, INC.;                 )
 31. PHILBRO LLC;                                       )
 32. SAMINCORP, INC. A/K/A COLUMBIAN                    )
 ENTERPRISES, INC.;                                     )
 33. SASSOON METALS & CHEMICALS, INC.                   )
 A/K/A SASSOON METALS & CHEMICALS USA,                  )
 INC.;                                                  )
 34. TRAXYS NORTH AMERICA LLC;                          )
 35. EVERZINC USA, INC.;                                )
 36. EDWARD TELUCKY;                                    )
 37. THAISARCO A/K/A THAILAND SMELTING                  )
 & REFINING CO., LTD.;                                  )
 38. VALENITE, LLC; and                                 )
 39. VERNON E. STRATTON,                                )
                                                        )
               Defendants.                              )
                                                        )
 ___________________________________________/

                                       COMPLAINT

       Plaintiff, FMRI, Inc., on its own behalf and as successor and assignee of Fansteel, Inc.

(hereinafter, “FMRI” or “Plaintiff”), by and through its counsel, Clark Hill PLC, and for its

Complaint against Defendant, Muskogee City-County Port Authority (the “Owner Defendant”);

and Defendants Nathaniel E. Opara d/b/a AFAM, Inc.; Amalgamated Metal Corporation PLC;

Amalgamet, Inc.; JX Nippon Mining & Metals Corporation; Metallon Holdings Corp. f/k/a

Associated Metals & Minerals Corp.; Associated Metals & Minerals Export Corporation; The

Meno Lissauer Foundation, Inc. f/k/a Associated Metals & Minerals Foundation Inc.; Associated

Metals & Minerals Trade Co., Inc.; Associated Metals Western Hemisphere Corporation; BHP

Minerals Service Company f/k/a Billiton Trading Company, Inc. and f/k/a Billiton Metals, Inc.;



                                              2
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 3 of 49




Bomar Resources Inc. NV; Brandeis, Goldschmidt & Co., Inc.; Cabot Corporation; Global

Advanced Metals USA, Inc.; Chi Mei Metals Corporation; Elders Raw Materials Limited;

Finamines, S.A.; AMG Advanced Metallurgical Group N.V.; Metallurg, Inc.; United States

General Services Administration; Howard S. Gable; Osram Sylvania Inc.; Kennametal, Inc.; Lewis

& Peat (Metals), Inc. f/k/a Lewis & Peat Services, Inc.; Li Tungsten Corporation; Philips North

America LLC; Metals Marketing Australasia Pty. Ltd.; National Resources Trading Inc.; O’Dell

Construction Company, Inc.; Philbro LLC; Samincorp, Inc. a/k/a Columbian Enterprises, Inc.;

Sassoon Metals & Chemicals, Inc. a/k/a Sassoon Metals & Chemicals USA, Inc.; Traxys North

America LLC; Everzinc USA, Inc.; Vernon E. Stratton; Edward Telucky; Thaisarco a/k/a Thailand

Smelting & Refining Co., Ltd.; and Valenite, LLC (each is a “Vendor Defendant”, and are

collectively, the “Vendor Defendants”), FMRI alleges as follows:

                             I.     STATEMENT OF THE CASE

       1.      This is a civil action pursuant to the provisions of the Comprehensive

Environmental Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601,

et seq. (“CERCLA”), relating to the release and/or threatened release of hazardous substances from

the former Fansteel, Inc. facility located at 10 Tantalum Place, Muskogee County, Muskogee,

Oklahoma, as well as any area where hazardous substances that migrated from the Fansteel site

have come to be located (collectively, the “Fansteel Site”).

       2.      The hazardous substances at the Fansteel Site have contaminated the soil, sediment,

surface and ground water.

       3.      The hazardous substances at the Fansteel Site have threatened the public health

and the environment.




                                                 3
      6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 4 of 49




        4.      Owner Defendant, the Muskogee City-County Port Authority, currently owns a

portion of the Fansteel Site and each of the named Vendor Defendants arranged for, or succeeded

to the liability of their predecessor who arranged for, the treatment and disposal of materials

containing the hazardous substances that remain at the Fansteel Site.

        5.      FMRI brings this action on its own behalf and on behalf of Fansteel, Inc.

(“Fansteel”), as Assignee to that certain Assignment of Claims agreement entered into between

FMRI and Fansteel.

        6.      FMRI seeks cost recovery and contribution from each Defendant pursuant to

Sections 107(a) and 113(f) of CERCLA, 42 U.S.C. §§ 9607(a) and 9613(f), for past and future

response costs incurred and to be incurred by FMRI for response activities undertaken and to be

undertaken at the Fansteel Site, along with a declaration as to each Defendant’s liability and an

allocation of past and future response costs among all parties.

                              II.     JURISDICTION AND VENUE

        7.      This Court has jurisdiction over the subject matter of this action pursuant to

Sections 107(a) and 113(b) of CERCLA, 42 U.S.C. §§ 9607(a) and 9613(b), providing federal

jurisdiction over controversies arising under CERCLA, and pursuant to 28 U.S.C. § 1331,

providing federal jurisdiction over controversies involving questions of federal law.

        8.      The Court also has jurisdiction over the request for declaratory relief under Section

113 of CERCLA, 42 U.S.C. § 9613 and 28 U.S.C. §§ 2201 and 2202.

        9.      Venue is proper in this district pursuant to Sections 107(a) and 113(b) of CERCLA,

42 U.S.C. §§ 9607(a) and 9613(b), and 28 U.S.C. § 1391(b), because the release or threatened

release of hazardous substances that give rise to this action occurred and/or are occurring at or

from the Fansteel Site, located in this judicial district.




                                                    4
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 5 of 49




                                III.   FACTUAL ALLEGATIONS

A.     Allegations Common to All Claims

       10.     The Fansteel Site consists of approximately 110 acres located at 10 Tantalum Place

in Muskogee, Muskogee County, Oklahoma.

       11.     The portions of Fansteel Site are currently owned by three distinct entities:

(a) Fansteel owns Parcels B and D, comprising approximately 80 acres, (b) FMRI owns Parcel C,

comprising approximately 10 acres, and (c) the Muskogee City-County Port Authority owns Parcel

A, comprising approximately 20 acres.

       12.     Fansteel constructed a metal processing facility that was completed in 1957, which

remains at the Fansteel Site.

       13.     Fansteel began operations shortly after construction.

       14.     Fansteel continued the operations of its metal processing facility at the Fansteel Site

over the next 30 years, closing in 1990.

       15.     Operations at the Fansteel Site included, in part, the treatment and processing of

raw materials consisting of tin slags and metal-bearing ores that contained tantalum, columbium

and other hazardous substances, including radiological substances, to produce tantalum-bearing

and columbium-bearing products.

       16.     The waste residual material containing hazardous substances generated from the

metal processing operations at the Fansteel Site was treated and disposed of onsite in up to nine

storage and wastewater treatment ponds, most of which remains in, on or at the Fansteel Site today.

       17.     The metal processing operations at the Fansteel Site generated a significant amount

of waste residuals.




                                                 5
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 6 of 49




       18.    The waste residual material included radiological and non-radiological hazardous

substances.

       19.    After the initial processing of the raw materials in a digestion process, the waste

residual materials generated were discharged to onsite storage ponds referred to as “Work-In-

Progress” (“WIP”) ponds.

       20.    The intermediate product that was generated from the digestion process was then

further processed to obtain the tantalum and columbium metal.

       21.    The waste residual material generated from processing the intermediate product

from the digestion process was treated and discharged to wastewater treatment ponds onsite

referred to as the “CAF” (“CAF”) ponds.

       22.    The WIP ponds and the CAF ponds were contructed over various years.

       23.    Some of the WIP ponds and the CAF ponds were earthen-lined, while others were

lined with a composite material.

       24.    Several significant releases of materials from the WIP ponds and the CAF ponds

occurred over their years of operation thereby impacting the groundwater and soil onsite.

       25.    Because the raw materials processed by Fansteel were considered “source material”

under the Atomic Energy Act and Nuclear Regulatory Commision’s (“NRC”) regulations, the

NRC issued Fansteel a Radioactive Material license beginning in 1967 (the “NRC License”).

       26.    In addition, because the CAF ponds discharged to the Arkansas River adjacent to

the Fansteel Site, the Oklahoma Department of Environmental Qualtiy (“ODEQ”) issued Fansteel

a National Pollution Discharge Elimination System (“NPDES”) permit.

       27.    Fansteel ceased operations in approximately 1990.




                                                6
      6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 7 of 49




        28.     In 1993, Fansteel conducted a remedial assessment of the entire Fansteel Site (the

“1993 Remedial Assessment”).

        29.     The 1993 Remedial Assessment indicated that the soil and groundwater in, on or at

the Fansteel Site was contaminated with radiological and non-radiological substances.

        30.     From 1990 until 2002, Fansteel prepared and filed at least two decommissioning

plans with the NRC, both of which the NRC rejected.

        31.     Following NRC’s rejection of Fansteel’s two decommissioning plans, Fansteel

filed for bankruptcy protection in January of 2002.

        32.     Fansteel emerged from bankruptcy in 2003 with an approved decommissioning

plan (“DP”) from the the NRC, as well as an approved Plan of Reorganization (the “2003 Plan of

Reorganization”).

        33.     As part of the 2003 Plan of Reorganization, FMRI was created as a single-purpose

entity and charged with the implementation of the approved DP.

        34.     As part of Fansteel’s 2003 Plan of Reorganization, Fansteel’s NRC License and its

NPDES permit were transferred to FMRI.

        35.     FMRI’s NRC License required it to decommission the Fansteel Site.

        36.     FMRI is currently implementing the approved DP.

        37.     ODEQ requires FMRI to address releases of non-radiological hazardous substances

in, on or at the Fansteel Site.

        38.     Financial assurance funding for the required work for the DP at the Fansteel Site

was provided by Fansteel through a series of unsecured promissory notes (the “Financial

Assurance Notes”).




                                                7
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 8 of 49




       39.     FMRI began implementation of the DP in 2005, but as a result of disagreements

with its contractor, the contract with the contractor was terminated and litigated until 2010.

       40.     In 2006, as a result of a groundwater investigation conducted by ODEQ on Parcel A

owned by the Port, an extensive chlorinated solvent groundwater contamination plume was

discovered.

       41.     FMRI re-started implementation of the DP in 2010.

       42.     In December 2013, a balloon payment required from Fansteel under its Financial

Assurance Notes came due.

       43.     After Fansteel was unable to make the balloon payment, governmental authorities

declared Fansteel in default of its Financial Assurance Notes.

       44.     As a result of the default, Fansteel, FMRI and the Department of Justice (“DOJ”),

NRC and ODEQ, entered into a series of forbearance agreements which strictly controlled

Fansteel’s assets so that funds could be paid to FMRI to continue to implement the DP.

       45.     Thereafter, Fansteel and the DOJ, NRC and ODEQ attempted to reach a long-term

forbearance agreement, but these negotiations ultimately failed.

       46.     After the negotiations to reach a long-term forbearance agreement failed, Fansteel

filed for bankruptcy protection in September 2016 (“Second Bankruptcy”).

       47.     In Fansteel’s Second Bankruptcy, Fansteel and FMRI entered into an

Environmental Settlement Agreement (“ESA”) with the United States on behalf of the NRC, and

Environmental Protection Agency (“EPA”) and the ODEQ which required, inter alia, that FMRI

complete the investigation and remediation of the Fansteel Site as required by the NRC, EPA and

ODEQ.




                                                 8
      6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 9 of 49




       48.     The ESA required that FMRI pursue all potentially responsible parties (“PRPs”)

under CERCLA for their share of Fansteel’s and FMRI’s response costs incurred and to be incurred

to investigate and remediate the Fansteel Site.

       49.     In the Second Bankruptcy, the Bankrutpcy Court approved the ESA on June 2, 2020

and Fansteel’s Plan of Liquidation on August 6, 2020.

       50.     To date, FMRI and Fansteel have incurred in excess of $25 million in response

costs to perform various required response activities at the Fansteel Site (“Past Response Costs”).

       51.     The Past Response Costs were necessary to address the release and/or threatened

release of hazardous substances in, on or at the Fansteel Site.

       52.     The Past Response Costs were required by EPA, the NRC and ODEQ and as such

are consistent with the National Contingency Plan (“NCP”).

       53.     In addition, Fansteel and FMRI have voluntarily incurred additional recoverable

response costs, including attorney’s fees and expenses to search for all PRPs associated with the

Fansteel Site and to perform administrative functions, that are closely tied to the response activities

at the Fansteel Site, which FMRI is also entitled to recover against parties liable under CERCLA

(“Additional Response Costs”).

       54.     FMRI will continue to incur response costs to conduct response actions at the

Fansteel Site as required by the EPA, ODEQ and the NRC, consistent with the NCP (“Future

Response Costs”), in addition to the Past Response Costs and Additional Response Costs already

incurred.

       55.     The Past Response Costs, Additional Response Costs and Future Response Costs

constitute all of the response costs that Fansteel and FMRI have incurred or will incur in connection

with the investigation and remediation of the Fansteel Site (“Total Response Costs”).




                                                  9
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 10 of 49




B.     Allegations Common to Claims Against the Owner Defendant, Muskogee City-
       County Port Authority.

       56.      The Muskogee City-County Port Authority (“Port”) purchased 20 acres of the

Fansteel Site in June 1999, and is the current owner of approximately 20 acres, described as

Parcel A, of the Fansteel Site.

       57.     Historically, Parcel A (and the adjoining Parcel B) of the Fansteel Site were

included, along with Parcels C and D, in Fansteel’s NRC License.

       58.     In order to remove Parcels A (and B) from the NRC License, so that these parcels

could be sold, the NRC required that Fansteel perform a radiological assessment of these two

parcels for NRC review to determine whether, in the NRC’s opinion, Parcels A (and B) could be

removed from the NRC License.

       59.     In 1993, Fansteel’s consultant, Earth Sciences Consultants, Inc. (“ESC”) performed

the 1993 Remedial Assessment.

       60.     A portion of the 1993 Remedial Assessment focused on the Northwest Property

(Parcels A and B) that included only limited soil and groundwater data and radiation surveys, and

was summarized in a separate report that Fansteel submitted to the NRC for review and approval.

       61.     Based upon the data presented in the 1993 Remedial Assessment related to the

Northwest Property, the NRC removed Parcels A (and B) from Fansteel’s NRC License by

Amendment #5 dated March 27, 1997.

       62.     In early 1999, the Port and Fansteel began negotiations related to the Port’s

purchase of Parcel A.

       63.     At the time of these negotiations, ESC had been Fansteel’s environmental

consultant for almost 10 years providing Fansteel with the necessary technical assistance to prepare

proposals for a Decommissioning Plan that was required by the NRC.



                                                10
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 11 of 49




        64.    The work ESC performed for Fansteel included the investigation of the nature and

extent of any radiological and non-radiological contamination present at the Fansteel Site.

        65.    ESC provided technical assistance to Fansteel regarding compliance with

Fansteel’s NDPES discharge permit issued to Fansteel by ODEQ.

        66.    ESC was Fansteel’s technical representative interfacing with both the NRC and

ODEQ and participating in the negotiations with the NRC and ODEQ over the scope of the

investigation and remediation of any radiological and non-radiological contamination present at

the Fansteel Site.

        67.    In May 1999, the Port engaged ESC to conduct an independent environmental

assessment of Parcel A to satisfy the “all appropriate inquiry” (“AAI”) diligence required to qualify

for the innocent landowner defense to CERCLA liability.

        68.    Upon information and belief, at the time the Port engaged ESC in May 1999, the

Port was aware that ESC had served as Fansteel’s consultant.

        69.    ESC prepared a report for the Port entitled, “Technical Report Phase I

Environmental Site Assessment Update, Northwest Property Area, Muskogee, Muskogee County

Oklahoma” dated May 17, 1999 (“Technical Report”).

        70.    Upon information and belief, the Technical Report was intended to satisfy AAI

criteria.1

        71.    ESC did not prepare the Technical Report in accordance with the AAI criteria.

        72.    ESC’s Technical Report was an update of a portion of its 1993 Remedial




1
  The AAI standard that was customarily used as the AAI practice for commercial/industrial
property in May 1999 was the American Society for Testing and Materials (“ASTM”) Standard
Practice for Environmental Site Assessment: Phase I Environmental Assessment Process,
designated as ASTM E 1527-97.


                                                 11
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 12 of 49




Assessment.

       73.      ESC’s Technical Report was not a Phase I Environmental Site Assessment that

could be used to satisfy CERCLA’s AAI criteria.

       74.      In concluding that Parcel A “did not present a significant environmental concern,”

ESC’s Technical Report relied upon the very limited soil and groundwater data generated several

years prior as part of its 1993 Remedial Assessment for Fansteel.

       75.      Most of the soil and groundwater data ESC relied upon for the Technical Report

did not include any data on volatile organic compunds, including chlorinated solvents.

       76.      The Port purchased the property from Fansteel in June 1999.

       77.      Seven years later, in 2006, an extensive chlorinated solvent groundwater plume

under Parcel A was discovered as a result of a limited soil and groundwater investigation

performed by ODEQ on behalf of the Port in connection with the Port’s potential purchase of

Parcel B.

       78.      ESC’s reliance on limited sampling data evidenced that ESC’s Technical Report

did not satisfy the requirements of a Phase I Environmental Site Assessment appropriate to meet

AAI criteria.

       79.      A satisfactory AAI analysis would have recommended a more extensive soil and

groundwater sampling program, to determine whether Parcel A had been impacted by the activities

conducted on the adjacent parcels comprising the Fansteel Site.

       80.      On information and belief, the Port has not met AAI criteria to satisfy the

requirements of the innocent landowner defense under CERCLA at Section 107(b)(3) and Section

101(35), 42 U.S.C. § 9607(b)(3) and § 9601(35).




                                                12
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 13 of 49




       81.      Even after the Port had actual knowledge of the extensive groundwater

contamination plume underneath its property, based upon information and belief, the Port has to

this day not taken any reasonable steps to stop the continuing release of the chlorinated solvents,

to prevent any further release of chlorinated solvents throughout its property, or to prevent or limit

exposure to individuals or the environment from the previously released chlorinated solvents.

       82.     On information and belief, the Port has not exercised due care with respect to the

chlorinated solvents present in the groundwater on its property, taking into consideration the

characteristics of the chlorinated solvents present in the groundwater, in light of all the relevant

facts and circumstances.

       83.     On information and belief, the Port did not take any precautions against any

foreseeable acts or omissions of Fansteel and the consequences that could foreseeably result from

such acts or omissions with respect to the contaminated groundwater water.

       84.     Even after the Port had actual knowledge of the chlorinated solvent plume on its

property in 2006, on information and belief, the Port did not take appropriate and reasonable

actions.

C.     Allegations Common to All Claims Against the Vendor Defendants.

       85.     Fansteel purchased raw materials consisting of tin slags or metal-bearing ores

directly from each Vendor Defendant.

       86.     The purchase arrangements with each Vendor Defendant required that the raw

material be weighed and sampled by a neutral referee to determine the weight and percentage of

tantalum and/or columbium in the raw material.

       87.     After Fansteel and each Vendor Defendant agreed on the weight and percentage

content, the amount of tantalum and/or columbium in the material could be determined.




                                                 13
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 14 of 49




       88.     Fansteel paid each Vendor Defendant the agreed-upon price per pound for either

the tantalum or columbium content within the raw material.

       89.     Fansteel did not pay each Vendor Defendant any amount for the residual waste

material in the raw material, which sometimes accounted for up to 85% of the raw material

delivered.

       90.     The residual waste material was treated and disposed by Fansteel in the onsite

ponds, and today remains in, on, or at the Fansteel Site.

D.     Allegations Specific to the Parties

       1.      The Plaintiff

       91.     FMRI, Inc. is a Delaware corporation formed as a special purpose entity as part of

the Fansteel 2002 bankruptcy to fulfill the obligations required under its NRC License and its

NPDES permit.

      2.       The Defendants

       92.     Each Defendant falls into one of two categories: (a) a PRP that is a current owner

of a portion of the Fansteel Site where hazardous substances have been located, requiring a

response; or (b) a PRP that arranged for the treatment and disposal of hazardous substances

delivered to the Fansteel Site that did not include tantalum and/or columbium, consisting of the

residual waste material that was disposed of in the nine onsite ponds and which constitute a

threatened release by remaining in, on or at the Fansteel Site, requiring a response.

               a.      The Owner Defendant

       93.     The Muskogee City-County Port Authority is a public trust formed by agreement

between the City of Muskogee and Muskogee County (“Owner Defendant”).




                                                14
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 15 of 49




       94.     As alleged more fully at Counts I, II and III below, the Port is the current “owner,”

as the term is defined under CERCLA, of Parcel A of the Fansteel Site.

       95.     To date, the Port has not paid any of the Total Response Costs incurred and to be

incurred by Fansteel and FMRI at the Fansteel Site.

               b.     The Vendor Defendants

       96.     Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Nathaniel (“Nat”) E. Opara did business under the fictitious

name “AFAM, Inc.” (“AFAM”).

       97.     According to the records of the Minnesota Secretary of State, no entity by the name

AFAM, Inc. appears as having been duly organized as a legally recognized entity under the laws

of the State of Minnesota. According to Fansteel’s records, AFAM operated with its principal place

of business in La Crescent, Minnesota.

       98.     As alleged more fully herein, AFAM is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

       99.     According to Fansteel’s records, Defendant AFAM, through Mr. Opara, entered

into purchase arrangements with Fansteel and contributed materials containing hazardous

substances to the Fansteel Site for treatment and disposal.

       100.    To date, Defendant AFAM has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

       101.    Upon information and belief, Defendant Amalgamated Metal Corporation PLC

(“AMC Group”) is an “an international group which trades, distributes and manufactures metals,

metal products and construction materials.” See https://www.amcgroup.com/about, last visited

February 20, 2021.




                                                15
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 16 of 49




         102.   AMC Group operates “a network of offices around the world either directly

involved in trading or providing logistical support,” as well as “distribut[es], process[es] or

manufactur[es] raw materials and added value products for a wide range of industrial

applications”, with a “focus . . . in base metals and other alloys and, in particular, tin, aluminum,

copper and lead.” See https://www.amcgroup.com/about, last visited February 20, 2021.

         103.   Upon information and belief, AMC Group wholly owns Defendant Amalgamet,

Inc. and Defendant Thaisarco a/k/a Thailand Smelting & Refining Co., Ltd., and is liable as their

successor.

         104.   Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Amalgamet, Inc. was a corporation duly organized and existing

under the laws of the State of New York with its principal place of business in White Plains, New

York.

         105.   Defendant Amalgamet, Inc. is currently an active New York corporation wholly

owned by Defendant AMC Group (“Amalgamet-AMC”).

         106.   As alleged more fully herein, Amalgamet-AMC is an “arranger,” as that term is

defined under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel

Site.

         107.   According to Fansteel’s records, Defendant Amalgamet-AMC entered into

purchase arrangements with Fansteel on its own behalf, and on behalf of Finnamines, S.A., and

contributed materials containing hazardous substances to the Fansteel Site for treatment and

disposal.

         108.   To date, Defendant Amalgamet-AMC has not paid any of the Total Response Costs

incurred and to be incurred by Fansteel and FMRI at the Fansteel Site.




                                                 16
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 17 of 49




         109.   Upon information and belief, Defendant JX Nippon Mining & Metals Corporation

(“JX Nippon”) is a corporation duly organized and existing under the laws of the State of Arizona

with its principal place of business in Chandler, Arizona.

         110.   Defendant JX Nippon “acquired the outstanding shares of German firm Taniobis

GmbH . . . one of the world's leading suppliers of tantalum and niobium powders and other

products used in capacitors, semiconductor materials, and surface acoustic wave (SAW) devices.”

See https://www.nmm.jx-group.co.jp/english/company/industry/tanb/, last visited February 21,

2021.

         111.   Upon information and belief, prior to acquisition by JX Nippon, Taniobis GmbH

was the successor by merger to V-Tech Corporation a/k/a V-Tech Fansteel, d/b/a Arm Stand Co.,

Ltd.,     and   is   also   successor   by   merger    to    Hermann     C.   Starck   Inc.   See

https://www.taniobis.com/home/about-us/company-history~bc.en.html, last visited February 20,

2021.

         112.   Defendant JX Nippon is liable as the successor to Arm Stand Co., Ltd. (“Arm

Stand”) through its merger acquisition of Taniobis GmbH.

         113.   Arm Stand is an “arranger,” as that term is defined under CERCLA, for the

treatment and disposal of hazardous substances at the Fansteel Site.

         114.   According to Fansteel’s records, Defendant Arm Stand entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

         115.   To date, Defendant Arm Stand has not paid any of the Total Response Costs

incurred and to be incurred by Fansteel and FMRI at the Fansteel Site.




                                                17
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 18 of 49




       116.    Upon information and belief, at all times material to the transactions that occurred

between them and Fansteel, Defendant Associated Metals & Minerals Corp., was a corporation

duly organized and existing under the laws of the State of New York with its principal place of

business in White Plains, New York that was succeeded through merger by Metallon Holdings

Corp., which was subsequently dissolved as a New York corporation on or about July 1, 2002;

Defendant Associated Metals & Minerals Export Corporation was a corporation duly organized

and existing under the laws of the State of New York with its principal place of business in New

York, New York but subsequently dissolved as a New York corporation on or about March 24,

1993; Defendant Associated Metals & Minerals Foundation Inc., was a corporation duly organized

and existing under the laws of the State of New York with its principal place of business in New

York, New York and succeeded by The Meno Lissauer Foundation, Inc., a corporation organized

and existing under the laws of the State of New York with its principal place of business in New

York, New York; and Defendant Associated Metals & Minerals Trade Co., Inc. was a corporation

duly organized and existing under the laws of the State of New York with its principal place of

business in New York, New York but subsequently dissolved as a New York corporation on or

about December 22, 1986; and Defendant Associated Metals Western Hemisphere Corporation

was a corporation duly organized and existing under the laws of the State of New York with its

principal place of business in New York, New York but subsequently dissolved as a New York

corporation on or about December 22, 1986 (collectively, the “Associated Metals Defendants”).

Plaintiff’s investigation into successor liability for the dissolved Associated Metals Defendants is

ongoing. Upon further information and belief, Defendant The Meno Lissauer Foundation, Inc. is

liable as the successor to Associated Metals & Minerals Foundation, Inc. As alleged more fully




                                                18
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 19 of 49




herein, each of the Associated Metals Defendants is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

       117.    According to Fansteel’s records, the Associated Metals Defendants entered into

purchase arrangements with Fansteel and contributed materials containing hazardous substances

to the Fansteel Site for treatment and disposal.

       118.    To date, the Associated Metals Defendants have not paid any of the Total Response

Costs incurred and to be incurred by Fansteel and FMRI at the Fansteel Site.

       119.    Upon information and belief, at all times material to the transactions that occurred

between them and Fansteel, Defendant Billiton Trading Company, Inc. was a corporation duly

organized and existing under the laws of the State of Delaware with its principal place of business

in New York, New York but subsequently dissolved as a Delaware corporation, and Defendant

Billion Metals, Inc. was a corporation duly organized and existing under the laws of the State of

Delaware with its principal place of business in New York, New York but subsequently dissolved

as a Delaware corporation. Upon further information and belief, BHP Minerals Service Company

is liable as the successor to Billiton Metals, Inc. and Billiton Trading Company Inc. and is a

corporation duly organized and existing under the laws of the State of Delaware with its principal

place of business in Houston, Texas (“BHP Billiton”). As alleged more fully herein, BHP Billiton

is an “arranger,” as that term is defined under CERCLA, for the treatment and disposal of

hazardous substances at the Fansteel Site.

       120.    According to Fansteel’s records, Defendant BHP Billiton entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.




                                                   19
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 20 of 49




       121.    To date, Defendant BHP Billiton has not paid any of the Total Response Costs

incurred and to be incurred by Fansteel and FMRI at the Fansteel Site.

       122.    Upon information and belief, Defendant Bomar Resources Inc. NV is a corporation

duly organized and existing under the laws of the State of Pennsylvania with its principal place of

business in Pittsburgh, Pennsylvania and is liable as the successor to Bomar Resources Inc.

(“Bomar Resources”). Upon further information and belief, at all times material to the transactions

that occurred between Fansteel and it, Bomar Resources, Inc. was a corporation duly organized

and existing under the laws of the State of New York with its principal place of business in New

York, New York but subsequently dissolved as a New York corporation and Defendant Bomar

Resources succeeded to its liabilities. Bomar Resources is an “arranger,” as that term is defined

under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

       123.    According to Fansteel’s records, Bomar Resources entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       124.    To date, Bomar Resources has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

       125.    Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Brandeis, Goldschmidt & Co., Inc., was a company duly

organized and registered under the laws of the United Kingdom with Companies House with its

principal place of business in London, England but subsequently dissolved as a United Kingdom

company on or about September 6, 2013 (“Brandeis Goldschmidt”). Plaintiff’s investigation into

successor liability for the dissolved Brandeis Goldschmidt is ongoing. Brandeis Goldschmidt is an




                                                20
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 21 of 49




“arranger,” as that term is defined under CERCLA, for the treatment and disposal of hazardous

substances at the Fansteel Site.

       126.    According to Fansteel’s records, Brandeis Goldschmidt entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       127.    To date, Brandeis Goldschmidt has not paid any of the Total Response Costs

incurred and to be incurred by Fansteel and FMRI at the Fansteel Site.

       128.    Upon information and belief, at all times material to the transactions that occurred

between Fansteel and it, Defendant Cabot Corporation was and is now a corporation duly

organized and existing under the laws of the State of Delaware with its principal place of business

in Boston, Massachusetts. Upon further information and belief, Defendant Global Advanced

Metals USA, Inc. is a corporation duly organized and existing under the laws of the State of

Delaware with its principal place of business in Boston, Massachusetts (“GAM”). A division of

GAM “focuse[s] specifically on tantalum metals for the future….[and among its] primary assets

[a]re the Greenbushes … tantalum mines located in Western Australia. …[one of the] two …

largest tantalum resources in the world, [and] in 2012 purchased the Cabot [Corp.’s] Supermetals

business,…which converts tantalum ores and concentrates into a range of metallurgical products

including different grades of capacitor powders.” See https://www.globaladvancedmetals.com/

global-operations-core-values/, last visited March 7, 2021. Plaintiff is unable to determine whether

or not Defendant Global Advanced Metals USA, Inc. succeeded to the liabilities of Defendant

Cabot Corporation through acquisition, and therefore names both Defendants as jointly and

severally liable (collectively “Cabot-GAM”). Cabot-GAM is an “arranger,” as that term is defined

under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.




                                                21
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 22 of 49




       129.    According to Fansteel’s records, Cabot-GAM entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       130.    To date, Cabot-GAM has not paid any of the Total Response Costs incurred and to

be incurred by Fansteel and FMRI at the Fansteel Site.

       131.    Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Chi Mei Metals Corporation was a corporation duly organized

and existing under the laws of the State of New York with its principal place of business in New

York, New York but subsequently dissolved as a New York corporation on or about December 15,

1980. (“Chi Mei Metals”). Plaintiff’s investigation into successor liability for the dissolved Chi

Mei Metals is ongoing. Chi Mei Metals is an “arranger,” as that term is defined under CERCLA,

for the treatment and disposal of hazardous substances at the Fansteel Site.

       132.    According to Fansteel’s records, Chi Mei Metals Corporation entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       133.    To date, Chi Mei Metals Corporation has not paid any of the Total Response Costs

incurred and to be incurred by Fansteel and FMRI at the Fansteel Site.

       134.    Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Elders Raw Materials Limited was a corporation duly

organized and existing under the laws of the State of Connecticut with its principal place of

business in Stamford, Connecticut but subsequently dissolved as a Connecticut corporation on or

about December 1, 1986. (“Elders Material”). Plaintiff’s investigation into successor liability for




                                                22
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 23 of 49




the dissolved Elders Material is ongoing. Elders Material is an “arranger,” as that term is defined

under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

       135.    According to Fansteel’s records, Elders Material entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       136.    To date, Elders Raw Material Limited has not paid any of the Total Response Costs

incurred by Fansteel and FMRI at the Fansteel Site.

       137.    Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Finamines, S.A. was a Swiss corporation but subsequently

liquidated. (“Finamines”). Plaintiff’s investigation into successor liability for the dissolved

Finamines is ongoing. Finamines is an “arranger,” as that term is defined under CERCLA, for the

treatment and disposal of hazardous substances at the Fansteel Site.

       138.    According to Fansteel’s records, Finamines entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       139.    To date, Finamines has not paid any of the Total Response Costs incurred and to

be incurred by Fansteel and FMRI at the Fansteel Site.

       140.    Upon information and belief, Defendant AMG Advanced Metallurgical Group

N.V. is the Dutch parent corporation of Metallurg, Inc., a corporation duly organized and existing

under the laws of the State of Delaware with its principal place of business in Wayne, Pennsylvania

which “traces its origins to the predecessor companies of ALD Vacuum Technologies GmbH

(ALD), founded in Germany during the mid-1800s, and GfE Gesellschaft für Elektrometallurgie

mbH (GfE), founded in 1911.” See https://amg-nv.com/about-amg/our-history, last visited




                                                23
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 24 of 49




February 21, 2021. Upon further information and belief, at all times material to the transactions

that occurred between Fansteel and it, GfE Gesellschaft für Elektrometallurgie mbH (GfE) was a

German limited liability company with its principal place of business in Nuremberg, Germany,

and Defendant Metallurg, Inc. a/k/a AMG Advanced Metallurgical Group has succeeded to its

liabilities (“GfE-AMG”). GfE-AMG is an “arranger,” as that term is defined under CERCLA, for

the treatment and disposal of hazardous substances at the Fansteel Site.

       141.    According to Fansteel’s records, GfE-AMG entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       142.    To date, GfE-AMG has not paid any of the Total Response Costs incurred and to

be incurred by Fansteel and FMRI at the Fansteel Site.

       143.    Upon information and belief, at all times material to the transactions that occurred

between Fansteel and it, the United States General Services Administration (GSA) was and

currently is an independent agency of the United States government (“GSA”). The GSA is an

“arranger,” as that term is defined under CERCLA, for the treatment and disposal of hazardous

substances at the Fansteel Site.

       144.    According to Fansteel’s records, the GSA entered into purchase arrangements with

Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       145.    To date, GSA has not paid any of the Total Response Costs incurred and to be

incurred by Fansteel and FMRI at the Fansteel Site.

       146.    Upon information and belief, at all times material to the transactions that occurred

between Fansteel and him, Howard S. Gable was a natural person and resident of Kansas City,




                                                24
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 25 of 49




Missouri (“Howard Gable”). Plaintiff’s investigation into Howard Gable and his potential

successor liability is ongoing. Howard Gable is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

         147.   According to Fansteel’s records, Howard Gable entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

         148.   To date, Howard Gable has not paid any of the Total Response Costs incurred and

to be incurred by Fansteel and FMRI at the Fansteel Site.

         149.   As described more fully in Paragraph No. 128 above, upon information and belief,

GAM owns the Greenbushes mines in Australia, and is the successor to the liabilities of

Greenbushes (USA), Inc., d/b/a Greenbushes Ltd., and also d/b/a Greenbushes Tin Ltd.

(“Greenbushes-GAM”). Upon further information and belief, at all times material to the

transactions that occurred between it and Fansteel, Greenbushes (USA), Inc. was an Ohio

corporation duly organized and existing under the laws of the State of Ohio with its principal place

of business in Twinsburg, Ohio but subsequently dissolved as an Ohio corporation and both

Greenbushes Ltd. f/k/a Greenbushes Tin Ltd. was an Australian public company subsequently

deregistered on or about November 23, 2012. Greenbushes-GAM is an “arranger,” as that term is

defined under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel

Site.

         150.   According to Fansteel’s records, Greenbushes-GAM entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.




                                                25
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 26 of 49




       151.    To date, Greenbushes-GAM has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

       152.    Upon information and belief, Defendant Osram Sylvania Inc. is a corporation duly

organized and existing under the laws of the State of Delaware with its principal place of business

in Wilmington, Massachusetts and is liable as the successor to GTE Products Corporation (“GTE

Products”). Upon further information and belief, at all times material to the transactions that

occurred between Fansteel and it, GTE Products Corporation was a corporation duly organized

and existing under the laws of the State of Delaware with its principal place of business in

Towanda, Pennsylvania but subsequently changed its name and Defendant Osram Sylvania Inc.

succeeded to its liabilities. GTE Products is an “arranger,” as that term is defined under CERCLA,

for the treatment and disposal of hazardous substances at the Fansteel Site.

       153.    According to Fansteel’s records, GTE Products entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       154.    To date, GTE Products has not paid any of the Total Response Costs incurred and

to be incurred by Fansteel and FMRI at the Fansteel Site.

       155.    As described more fully in Paragraph No. 111 and Paragraph No. 112 above, upon

information and belief, Defendant JX Nippon Mining & Metals Corporation is liable as the

successor to Hermann C. Starck, Inc. through its merger acquisition of Taniobis GmbH (“Hermann

Starck”). Upon further information and belief, at all times material to the transactions that occurred

between it and Fansteel, Hermann C Starck, Inc. was a New York corporation duly organized and

existing under the laws of the State of New York with its principal place of business in Albany,

New York but subsequently merged into Taniobis GmbH. Hermann Starck is an “arranger,” as




                                                 26
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 27 of 49




that term is defined under CERCLA, for the treatment and disposal of hazardous substances at the

Fansteel Site.

       156.      According to Fansteel’s records, Hermann Starck entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       157.      To date, Hermann Starck has not paid any of the Total Response Costs incurred and

to be incurred by Fansteel and FMRI at the Fansteel Site.

       158.      Upon information and belief, at all times material to the transactions that occurred

between Fansteel and it, Kennametal, Inc. was and is now a corporation duly organized and

existing under the laws of the State of Pennsylvania with its principal place of business in Latrobe,

Pennsylvania (“Kennametal”). Kennametal is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

       159.      According to Fansteel’s records, Kennametal entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       160.      To date, Kennametal has not paid any of the Total Response Costs incurred and to

be incurred by Fansteel and FMRI at the Fansteel Site.

       161.      Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Lewis & Peat (Metals), Inc. f/k/a Lewis & Peat Services, Inc.

was a corporation duly organized and existing under the laws of the State of New York with its

principal place of business in New York, New York but subsequently dissolved as a New York

corporation on or about December 1999. (“Lewis & Peat”). Another entity, Lewis & Peat Metals

Ltd., was a company duly organized and registered under the laws of the United Kingdom with




                                                  27
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 28 of 49




Companies House with its principal place of business in London, England, but was subsequently

dissolved as a United Kingdom company on or about September 22, 2020. Plaintiff’s investigation

into successor liability for the dissolved Lewis & Peat is ongoing. Lewis & Peat is an “arranger,”

as that term is defined under CERCLA, for the treatment and disposal of hazardous substances at

the Fansteel Site.

       162.    According to Fansteel’s records, Lewis & Peat entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       163.    To date, Lewis & Peat has not paid any of the Total Response Costs incurred and

to be incurred by Fansteel and FMRI at the Fansteel Site.

       164.    Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Li Tungsten Corporation was a corporation duly organized and

existing under the laws of the State of Delaware with its principal place of business in Glen Cove,

New York but subsequently dissolved as a Delaware corporation. (“Li Tungsten”). Plaintiff’s

investigation into successor liability for the dissolved Li Tungsten is ongoing. Li Tungsten is an

“arranger,” as that term is defined under CERCLA, for the treatment and disposal of hazardous

substances at the Fansteel Site.

       165.    According to Fansteel’s records, Li Tungsten entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       166.    To date, Li Tungsten has not paid any of the Total Response Costs incurred and to

be incurred by Fansteel and FMRI at the Fansteel Site.




                                                28
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 29 of 49




       167.    Upon information and belief, Defendant Philips North America LLC, is liable as

the successor to Mepco/Electra, Inc. and North American Philips, and is a limited liability

company duly organized and existing under the laws of the State of Delaware with its principal

place of business in Cambridge, Massachusetts, and succeeded Philips Electronics North America

Corporation on or about April 20, 2017 (“Mepco-Philips”). Upon further information and belief,

at all times material to the transactions that occurred between Fansteel and it, Mepco/Electra, Inc.

was a wholly owned subsidiary of North American Philips and a corporation duly organized and

existing under the laws of the State of Delaware with its principal place of business in New York,

New York, but subsequently dissolved as a Delaware corporation and succeeded by Philips

Electronics North America Corporation, now known as Defendant Philips North America LLC.

Mepco-Philips is an “arranger,” as that term is defined under CERCLA, for the treatment and

disposal of hazardous substances at the Fansteel Site.

       168.    According to Fansteel’s records, Mepco-Philips entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       169.    To date, Mepco-Philips has not paid any of the Total Response Costs incurred and

to be incurred by Fansteel and FMRI at the Fansteel Site.

       170.    Upon information and belief, at all times material to the transactions that occurred

between Fansteel and it, Defendant Metallurg, Inc. was and is currently a corporation duly

organized and existing under the laws of the State of Delaware with its principal place of business

in Wayne, Pennsylvania and, as described more fully in Paragraph No. 140 above, Defendant

AMG Advanced Metallurgical Group N.V. is the Dutch parent corporation of Metallurg, Inc. and




                                                29
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 30 of 49




liable for it (“Metallurg-AMG”). Metallurg-AMG is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

       171.    According to Fansteel’s records, Metallurg-AMG entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       172.    To date, Metallurg-AMG has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

       173.    Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Metals Marketing Australasia Pty. Ltd. was an Australian

Proprietary Company duly organized and existing under the laws of Australia with offices in

Sydney, Australia but subsequently deregistered as an Australian company on or about July 2,

1974 (“Metals Marketing”). Plaintiff’s investigation into successor liability for the dissolved

Metals Marketing is ongoing. Metals Marketing is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

       174.    According to Fansteel’s records, Metals Marketing entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       175.    To date, Metals Marketing has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

       176.    Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant National Resources Trading Inc. was a corporation duly

organized and existing under the laws of the State of New York with its principal offices in New

York, New York but subsequently dissolved as a New York corporation on or about July 3, 1973




                                                30
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 31 of 49




(“National Resources”). Plaintiff’s investigation into successor liability for the dissolved National

Resources is ongoing. National Resources is an “arranger,” as that term is defined under CERCLA,

for the treatment and disposal of hazardous substances at the Fansteel Site.

         177.   According to Fansteel’s records, National Resources entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

         178.   To date, National Resources has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

         179.   Upon information and belief, and as described in Paragraph No. 167 above,

Defendant Philips North America LLC, is liable as the successor to North American Philips

Company, Inc., and is a limited liability company duly organized and existing under the laws of

the State of Delaware with its principal place of business in Cambridge, Massachusetts that

succeeded Philips Electronics North America Corporation on or about April 20, 2017 (“Philips

N.A.”). Upon further information and belief, at all times material to the transactions that occurred

between Fansteel and it, North American Philips Company, Inc. was a corporation duly organized

and existing under the laws of the State of Delaware with its principal place of business in New

York, New York but subsequently succeeded by Philips Electronics North America Corporation,

now known as Defendant Philips North America LLC. Philips N.A. is an “arranger,” as that term

is defined under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel

Site.

         180.   According to Fansteel’s records, Philips N.A. entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.




                                                 31
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 32 of 49




         181.   To date, Philips N.A. has not paid any of the Total Response Costs incurred and to

be incurred by Fansteel and FMRI at the Fansteel Site.

         182.   Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant O’Dell Construction Company, Inc. was a corporation duly

organized and existing under the laws of the State of Alabama with its principal offices in

Prattville, Alabama but subsequently dissolved as an Alabama corporation on or about October

17, 2000 (“O’Dell Construction”). Plaintiff’s investigation into successor liability for the dissolved

O’Dell Construction is ongoing. O’Dell Construction is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.

         183.   According to Fansteel’s records, O’Dell Construction entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

         184.   To date, O’Dell Construction has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

         185.   Upon information and belief, Defendant Philbro LLC, is liable as the successor to

Phillip Brothers, Inc., and is a limited liability company duly organized and existing under the laws

of the State of New York with its principal place of business in Stamford, Connecticut (“Philbro”).

Upon further information and belief, at all times material to the transactions that occurred between

Fansteel and it, Philipp Brothers, Inc. was a corporation duly organized and existing under the laws

of the State of New York with its principal place of business in New York, New York but

subsequently dissolved and succeeded by Philbro LLC. Philbro is an “arranger,” as that term is

defined under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel

Site.




                                                 32
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 33 of 49




         186.   According to Fansteel’s records, Philbro entered into purchase arrangements with

Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

         187.   To date, Philbro has not paid any of the Total Response Costs incurred and to be

incurred by Fansteel and FMRI at the Fansteel Site.

         188.   Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Samincorp, Inc. was a corporation duly organized and existing

under the laws of the State of New York with its principal place of business in New York, New

York but subsequently changed its name to Columbian Enterprises, Inc. on or about September

21, 1983 (“Samincorp”). Columbian Enterprises, Inc. was a company duly organized and

registered under the laws of the State of New York with its principal place of business in New

York, New York but subsequently dissolved as a New York corporation on or about September

14, 2005. Plaintiff’s investigation into successor liability for the dissolved Samincorp and its

successor Columbian Enterprises, Inc. is ongoing. Samincorp is an “arranger,” as that term is

defined under CERCLA, for the treatment and disposal of hazardous substances at the Fansteel

Site.

         189.   According to Fansteel’s records, Samincorp entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

         190.   To date, Samincorp has not paid any of the Total Response Costs incurred and to

be incurred by Fansteel and FMRI at the Fansteel Site.

         191.   Upon information and belief, at all times material to the transactions that occurred

between it and Fansteel, Defendant Sassoon Metals & Chemicals, Inc. a/k/a Sassoon Metals &




                                                 33
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 34 of 49




Chemicals USA, Inc. was a corporation duly organized and existing under the laws of the State of

New York with its principal offices in New York, New York but subsequently dissolved as a New

York corporation on or about September 25, 1991 (“Sassoon Metals”). Plaintiff’s investigation

into successor liability for the dissolved Sassoon Metals is ongoing. Sassoon Metals is an

“arranger,” as that term is defined under CERCLA, for the treatment and disposal of hazardous

substances at the Fansteel Site.

       192.    According to Fansteel’s records, Sassoon Metals entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       193.    To date, Sassoon Metals has not paid any of the Total Response Costs incurred and

to be incurred by Fansteel and FMRI at the Fansteel Site.

       194.    At all times material to the transactions that occurred between Fansteel and it,

Sogem Corporation was a corporation duly organized and existing under the laws of the State of

New York with its principal place of business in New York, New York, but was subsequently

succeeded by merger as “Umicore.” Upon further information and belief, Defendant Traxys North

America LLC is liable as the successor to Umicore and is a limited liability company duly

organized and existing under the laws of the State of Delaware with its principal place of business

in New York, New York (“Sogem-Traxys”). Additionally, upon further information and belief,

Defendant Everzinc USA, Inc. is liable as the successor to Umicore and is a corporation duly

organized and existing under the laws of the State of New York with its principal place of business

in New York, New York (“Sogem-Everzinc”). Plaintiff is unable to determine which of Defendant

Traxys North America LLC or Defendant Everzinc USA, Inc. succeeded to the liabilities of Sogem

Corporation, and therefore names both Defendants as jointly and severally liable. Each of Sogem-




                                                34
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 35 of 49




Traxys and Sogem-Everzinc is an “arranger,” as that term is defined under CERCLA, for the

treatment and disposal of hazardous substances at the Fansteel Site.

       195.    According to Fansteel’s records, Sogem-Traxys and Sogem-Everzinc entered into

purchase arrangements with Fansteel and contributed materials containing hazardous substances

to the Fansteel Site for treatment and disposal.

       196.    To date, Sogem-Traxys and Sogem-Everzinc have not paid any of the Total

Response Costs incurred and to be incurred by Fansteel and FMRI at the Fansteel Site.

       197.    Upon information and belief, at all times material to the transactions that occurred

between Fansteel and him, Vernon E. Stratton was a natural person and resident of Pringle, South

Dakota (“Vernon Stratton”). Upon further information and belief, Vernon Stratton was deceased

on May 15, 2015. Plaintiff’s investigation into potential successor liability of Vernon Stratton is

ongoing. Vernon Stratton is an “arranger,” as that term is defined under CERCLA, for the

treatment and disposal of hazardous substances at the Fansteel Site.

       198.    According to Fansteel’s records, Vernon Stratton entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       199.    To date, Vernon Stratton has not paid any of the Total Response Costs incurred and

to be incurred by Fansteel and FMRI at the Fansteel Site.

       200.    Upon information and belief, at all times material to the transactions that occurred

between Fansteel and him, Edward Telucky was a natural person and resident of Santa Fe, New

Mexico (“Edward Telucky”). Plaintiff’s investigation into Edward Telucky and his potential

successor liability is ongoing. Edward Telucky is an “arranger,” as that term is defined under

CERCLA, for the treatment and disposal of hazardous substances at the Fansteel Site.




                                                   35
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 36 of 49




       201.      According to Fansteel’s records, Edward Telucky entered into purchase

arrangements with Fansteel and contributed materials containing hazardous substances to the

Fansteel Site for treatment and disposal.

       202.      To date, Edward Telucky has not paid any of the Total Response Costs incurred

and to be incurred by Fansteel and FMRI at the Fansteel Site.

       203.      As described more fully in Paragraph No. 101 through Paragraph No. 103 above,

upon information and belief, Defendant AMC Group wholly owns Defendant Thaisarco a/k/a

Thailand Smelting & Refining Co., Ltd., and is liable as its successor (“Thaisarco”). Upon further

information and belief, at all times material to the transactions that occurred between it and

Fansteel, Thaisarco a/k/a Thailand Smelting & Refining Co., Ltd., is a registered company with

the Thailand Department of Business Development with its principal place of business in Bangkok,

Thailand and is now wholly owned by Defendant AMG Group. Thaisarco is an “arranger,” as that

term is defined under CERCLA, for the treatment and disposal of hazardous substances at the

Fansteel Site.

       204.      According to Fansteel’s records, Thaisarco entered into purchase arrangements

with Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

       205.      To date, Thaisarco has not paid any of the Total Response Costs incurred and to be

incurred by Fansteel and FMRI at the Fansteel Site.

       206.      Upon information and belief, Defendant Valenite, LLC, is liable as the successor

to Valeron Corporation a/k/a Valeron Metals and is a limited liability company duly organized and

existing under the laws of the State of Delaware with its principal place of business in Madison

Heights, Michigan (“Valenite”). Upon further information and belief, at all times material to the




                                                 36
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 37 of 49




transactions that occurred between Fansteel and it, Valeron Corporation a/k/a Valeron Metals was

a corporation duly organized and existing under the laws of the State of Michigan with its principal

place of business in Troy, Michigan but subsequently dissolved and succeeded by Valenite LLC.

Valenite is an “arranger,” as that term is defined under CERCLA, for the treatment and disposal

of hazardous substances at the Fansteel Site.

         207.   According to Fansteel’s records, Valenite entered into purchase arrangements with

Fansteel and contributed materials containing hazardous substances to the Fansteel Site for

treatment and disposal.

         208.   To date, Valenite has not paid any of the Total Response Costs incurred and to be

incurred by Fansteel and FMRI at the Fansteel Site.

                                              COUNT I

                            COST RECOVERY UNDER CERCLA
                            AGAINST THE OWNER DEFENDANT

         209.   Plaintiff   realleges   and   incorporates   by     reference   Paragraph   No.   1

through Paragraph No. 208 of this Complaint, as if fully restated herein.

         210.   Section 107(a)(1) of CERCLA, 42 U.S.C. §§ 9607(a)(1), provides, in relevant part,

that:

            Notwithstanding any other provision or rule of law, and subject only to the
            defenses set forth in subsection (b) of this section --

            (1) the owner and operator of a vessel or a facility…
             ….

                shall be liable for—

                (A)    all costs of removal or remedial action incurred by the United States
                Government or a State or an Indian tribe not inconsistent with the national
                contingency plan;
                (B)    any other necessary costs of response incurred by any
                other person consistent with the national contingency plan;


                                                 37
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 38 of 49




               (C)     damages for injury to, destruction of, or loss of natural resources
               including the reasonable costs of assessing such injury, destruction, or loss
               resulting from such a release; and
               (D)     the costs of any health assessment or health effects study carried out
               under section 9604(i) of this title.

       211.    “Facility” is defined in CERCLA Section 101(9) as “any building, structure,

installation, equipment, pipe or pipeline” or “any site or area where a hazardous substance has

been deposited, stored, disposed of, or placed....” 42 U.S.C. § 9601(9).

       212.    “Person” is defined in CERCLA Section 101(21) as “an individual, firm,

corporation, association, partnership, consortium, joint venture, commercial entity, United States

Government, State, municipality, commission, political subdivision of a State, or any interstate

body.” 42 U.S.C. § 9601(20).

       213.    “Release” is defined in CERCLA Section 101(22) as “any spilling, leaking,

pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or

disposing into the environment (including the abandonment or discarding of barrels, containers,

and other closed receptacles containing any hazardous substance or pollutant or contaminant)....”

42 U.S.C. § 9601(22).

       214.    “Response” is defined in CERCLA Section 101(25), and includes “removal”

actions, “remedial” actions, and enforcement activities related thereto. 42 U.S.C. § 9601(25).

       215.    The Fansteel Site is a “facility” within the meaning of Section 101(9) of CERCLA,

42 U.S.C. § 9601(9).

       216.    There has been a “release” and/or a threatened “release” of “hazardous substances”

at the Fansteel Site which has caused the incurrence of “response costs” by the Fansteel and FMRI,

within the meanings of Sections 101(22), 101(14) and 107 of CERCLA, 42 U.S.C. §§ 9601(22),

9601(14) and 9607.




                                                38
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 39 of 49




         217.   FMRI is a “person” within the meaning of Section 101(21) of CERCLA, 42 U.S.C.

§ 9601(21).

         218.   Fansteel is a “person” within the meaning of Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

         219.   The Port is a “person” within the meaning of Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

         220.   Pursuant to CERCLA, 42 U.S.C. §§ 9607(a)(1), the Port is liable as a current owner

of Parcel A, comprising approximately 20 acres of the Fansteel Site and, as alleged more fully in

Section III. B. above.

         221.   The Port does not qualify for the innocent purchase defense under CERCLA set

forth in Section 107(b)(3) and Section 101(35), 42 U.S.C. § 9607(b)(3) and § 9601(35).

         222.   As a result of the release and threatened release of hazardous substances at or from

the Fansteel Site, including the chlorinated solvent plume located under Parcel A that is owned by

the Port, FMRI and Fansteel have incurred response costs and will continue to incur costs of

“response,” as that term is defined by Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

         223.   The response costs incurred by FMRI and Fansteel in connection with the Fansteel

Site are consistent with the NCP.

         224.   Pursuant to CERCLA Section 107, 42 U.S.C. §§ 9607 the Port is strictly, jointly

and severally liable for the Total Response Costs incurred and to be incurred by FMRI and Fansteel

in response to the release or threatened release of hazardous substances at and from the Fansteel

Site.

         WHEREFORE, FMRI, Inc., on its own behalf and as assignee of Fansteel, Inc.,

respectfully requests that this Court enter a judgment in its favor and against the Port holding that




                                                 39
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 40 of 49




the Port is strictly, jointly and severally liable for the Total Response Costs incurred and to be

incurred by FMRI and Fansteel, including appropriate pre-judgment interest, in connection with

the release and/or threatened release of hazardous substances at the Fansteel Site. FMRI further

requests that this Court award interest and costs of suit, including reasonable attorney’s fees and

consultant fees as permitted by law; and order any such other relief as the Court may deem just

and appropriate under the circumstances.

                                              COUNT II

                             CONTRIBUTION UNDER CERCLA
                            AGAINST THE OWNER DEFENDANT

        225.    Plaintiff   realleges   and   incorporates   by   reference   Paragraph    No.   1

through Paragraph No. 208 of this Complaint, as if fully restated herein.

        226.    Sections 113(f)(1) and (3)(B) of CERCLA, 42 U.S.C. §§ 9613(f)(1) and (3)(B),

provide, in relevant part, that:

            Any person may seek contribution from any other person who is liable or
            potentially liable under section 9607(a)....

            A person who has resolved its liability to the United States or a State for some
            or all of a response action or for some or all of the costs of such action in an
            administrative or judicially approved settlement may seek contribution from
            any person who is not party to a settlement....

        227.    FMRI and Fansteel have resolved their liability to EPA for matters covered in the

ESA.

        228.    The Port is a liable party under CERCLA and does not qualify for the innocent

landowner defense under CERCLA set forth in Section 107(b)(3) and Section 101(35), 42 U.S.C.

§ 9607(b)(3) and § 9601(35), as alleged more fully in Section III. B. above, but the Port has not

resolved its liability to FMRI, Fansteel or the EPA.




                                                 40
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 41 of 49




         229.    To date, FMRI and Fansteel have been compelled to incur and/or otherwise pay

over $25 million in Past Response Costs at the Fansteel Site.

         230.    FMRI, itself and as assignee of Fansteel, is entitled to contribution from the Port

under Section 113(f) of CERCLA, 42 U.S.C. § 9613(f), for the Port’s respective equitable share

of the Total Response Costs and damages incurred by FMRI and Fansteel, including applicable

interest as provided for in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

         WHEREFORE, FMRI, Inc., on its own behalf and as assignee of Fansteel, Inc.,

respectfully requests that this Court enter a judgment in its favor and against the Port finding that

it is liable under CERCLA and is obligated to pay for its equitable share of the Total Response

Costs, including appropriate pre-judgment interest, associated with the Fansteel Site. FMRI further

requests that this Court award interest and costs of suit, including reasonable attorney’s fees and

consultant fees as permitted by law; and order any such other relief as the Court may deem just

and appropriate under the circumstances.

                                            COUNT III

                         DECLARATORY RELIEF UNDER CERCLA
                           AGAINST THE OWNER DEFENDANT

         231.    Plaintiff realleges and incorporates by reference Paragraph No. 1 through

Paragraph No. 208 of this Complaint, as if fully restated herein.

         232.    There is a present and actual controversy between FMRI and the Port concerning

their respective rights and obligations with respect to the Total Response Costs associated with the

Fansteel Site.

         233.    Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides, in relevant part,

that:

            In any such action described in this subsection, the court shall enter a



                                                 41
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 42 of 49




           declaratory judgment on liability for response costs or damages that will be
           binding on any subsequent action or actions to recover further response costs or
           damages. A subsequent action or actions under section 9607 of this title for
           further response costs at the vessel or facility may be maintained at any time
           during the response action, but must be commenced no later than 3 years after
           the date of completion of all response action. Except as otherwise provided in
           this paragraph, an action may be commenced under section 9607 of this title for
           recovery of costs at any time after such costs have been incurred.

       234.    FMRI seeks a declaratory judgment under Section 113(g)(2) of CERCLA, 42

U.S.C. § 9613(g)(2), against the Port, holding it liable for its respective equitable share of response

costs, that will be binding in any subsequent action to recover further response costs.

       235.    FMRI, on its own behalf and as assignee of Fansteel, is entitled to judgment against

the Port for the Total Response Costs incurred and to be incurred in connection with the Fansteel

Site, and the Port does not qualify for the third-party CERCLA defense set forth in Section

107(b)(3) and Section 101(35), 42 U.S.C. § 9607(b)(3) and § 9601(35), as alleged more fully in

Section III. B. above.

       WHEREFORE, FMRI, Inc., on its own behalf and as assignee of Fansteel, Inc.,

respectfully requests that this Court enter a declaratory judgment against the Port finding that it is

liable under CERCLA and is obligated to pay for its equitable share of the Total Response Costs

associated with the Fansteel Site. FMRI further requests that this Court award interest and costs of

suit, including reasonable attorney’s fees and consultant fees as permitted by law; and order any

such relief as the Court may deem just and appropriate under the circumstances.




                                                  42
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 43 of 49




                                              COUNT IV

                             COST RECOVERY UNDER CERCLA
                            AGAINST THE VENDOR DEFENDANTS

         236.   Plaintiff   realleges   and    incorporates   by   reference    Paragraph    No.   1

through Paragraph No. 208 of this Complaint, as if fully restated herein.

         237.   Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3), provides, in relevant part,

that:

            Notwithstanding any other provision or rule of law, and subject only to the
            defenses set forth in subsection (b) of this section --

            (3) any person who by contract, agreement, or otherwise arranged for disposal
            or treatment, or arranged with a transporter for transport for disposal or
            treatment, of hazardous substances owned or possessed by such person, by any
            other party or entity, at any facility or incineration vessel owned or operated by
            another party or entity and containing such hazardous substances,….

            shall be liable for—
                (A) all costs of removal or remedial action incurred by the United States
                Government or a State or an Indian tribe not inconsistent with the national
                contingency plan;
                (B) any other necessary costs of response incurred by any
                other person consistent with the national contingency plan;
                (C) damages for injury to, destruction of, or loss of natural resources
                including the reasonable costs of assessing such injury, destruction, or loss
                resulting from such a release; and
                (D) the costs of any health assessment or health effects study carried out
                under section 9604(i) of this title.

         238.   “Disposal” is defined in CERCLA Section 101(29) by reference to the Solid Waste

Disposal Act (“SWDA”). 42 U.S.C. § 9601(29). The SWDA defines “disposal” as “the discharge,

deposit, injection, dumping, spilling, leaking, or placing of any solid waste or hazardous waste into

or on any land or water so that such solid waste or hazardous waste or any constituent thereof may

enter the environment or be emitted into the air or discharged into any waters, including ground

waters.” 42 U.S.C. § 6903(3).




                                                  43
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 44 of 49




       239.    The term “treatment,” when used in connection with hazardous waste, means any

method, technique, or process, including neutralization, designed to change the physical, chemical,

or biological character or composition of any hazardous waste so as to neutralize such waste or so

as to render such waste nonhazardous, safer for transport, amenable for recovery, amenable

for storage, or reduced in volume.

       240.    The term “treatment” includes any activity or processing designed to change the

physical form or chemical composition of hazardous waste so as to render it nonhazardous.

       241.    “Facility” is defined in CERCLA Section 101(9) as “any building, structure,

installation, equipment, pipe or pipeline” or “any site or area where a hazardous substance has

been deposited, stored, disposed of, or placed....” 42 U.S.C. § 9601(9).

       242.    “Hazardous substance” is defined in CERCLA Section 101(14) by reference to

other federal statutes and by reference to a list of substances published by EPA at 40 C.F.R. §

302.4. 42 U.S.C. § 9601(14).

       243.    “Person” is defined in CERCLA Section 101(21) as “an individual, firm,

corporation, association, partnership, consortium, joint venture, commercial entity, United States

Government, State, municipality, commission, political subdivision of a State, or any interstate

body.” 42 U.S.C. § 9601(20).

       244.    “Release” is defined in CERCLA Section 101(22) as “any spilling, leaking,

pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or

disposing into the environment (including the abandonment or discarding of barrels, containers,

and other closed receptacles containing any hazardous substance or pollutant or contaminant) ....”

42 U.S.C. § 9601(22).




                                                44
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 45 of 49




       245.    “Response” is defined in CERCLA Section 101(25), and includes “removal”

actions, “remedial” actions, and enforcement activities related thereto. 42 U.S.C. § 9601(25).

       246.    The Fansteel Site is a “facility” within the meaning of Section 101(9) of CERCLA,

42 U.S.C. § 9601(9).

       247.    There has been a “release” and/or a threatened “release” of “hazardous substances”

at the Fansteel Site which has caused the incurrence of “response costs” by the Fansteel and FMRI,

within the meanings of Sections 101(22), 101(14) and 107 of CERCLA, 42 U.S.C. §§ 9601(22),

9601(14) and 9607.

       248.    FMRI is a “person” within the meaning of Section 101(21) of CERCLA, 42 U.S.C.

§ 9601(21).

       249.    Fansteel is a “person” within the meaning of Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

       250.    As alleged above, each Vendor Defendant is a “person” within the meaning of

Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       251.    Pursuant to CERCLA, 42 U.S.C. §§ 9607(a)(3) each Vendor Defendant is liable as

an arranger or generator of materials containing hazardous substances, which materials have been

released, after being treated and disposed of by Fansteel, and which constitute an ongoing

threatened release by remaining in, on or at the Fansteel Site.

       252.    As a result of the release and threatened release of hazardous substances at or from

the Fansteel Site, FMRI and Fansteel have incurred response costs and will continue to incur costs

of “response,” as that term is defined by Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

       253.    The Total Response Costs incurred and to be incurred by FMRI and Fansteel in

connection with the Fansteel Site are consistent with the National Contingency Plan.




                                                45
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 46 of 49




        254.    Pursuant to CERCLA Section 107, 42 U.S.C. §§ 9607, each Vendor Defendant is

strictly, jointly and severally liable for the Total Response Costs incurred and to be incurred by

FMRI and Fansteel in response to the release or threatened release of hazardous substances at and

from the Fansteel Site.

        WHEREFORE, FMRI, Inc., on its own behalf and as assignee of Fansteel, Inc.,

respectfully requests that this Court enter a judgment in its favor and against all Vendor Defendants

holding that each Vendor Defendant is strictly, jointly and severally liable for the Total Response

Costs incurred and to be incurred by FMRI and Fansteel, including appropriate pre-judgment

interest, in connection with the release and/or threatened release of hazardous substances in, on or

at the Fansteel Site. FMRI further requests that this Court award interest and costs of suit, including

reasonable attorney’s fees and consultant fees as permitted by law; and order any such other relief

as the Court may deem just and appropriate under the circumstances.

                                              COUNT V

                        CONTRIBUTION UNDER CERCLA AGAINST
                             THE VENDOR DEFENDANTS

        255.    Plaintiff   realleges   and   incorporates    by    reference    Paragraph    No.    1

through Paragraph No. 208 of this Complaint, as if fully restated herein.

        256.    Sections 113(f)(1) and (3)(B) of CERCLA, 42 U.S.C. §§ 9613(f)(1) and (3)(B),

provide, in relevant part, that:

            Any person may seek contribution from any other person who is liable or
            potentially liable under section 9607(a)....

            A person who has resolved its liability to the United States or a State for some
            or all of a response action or for some or all of the costs of such action in an
            administrative or judicially approved settlement may seek contribution from
            any person who is not party to a settlement....




                                                  46
     6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 47 of 49




       257.    FMRI and Fansteel have resolved their liability to EPA for matters covered in the

ESA.

       258.    All Vendor Defendants are liable parties under CERCLA, but have not resolved

their liability to FMRI, Fansteel or the EPA.

       259.    To date, FMRI and Fansteel have been compelled to incur and/or otherwise pay

over $25 million in response costs at the Fansteel Site.

       260.    FMRI and Fansteel are entitled to contribution from all Vendor Defendants under

Section 113(f) of CERCLA, 42 U.S.C. § 9613(f), for Vendor Defendants’ respective equitable

shares of the Total Response Costs and damages incurred by FMRI and Fansteel, including

applicable interest as provided for in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

       WHEREFORE, FMRI, Inc., on its own behalf and as assignee of Fansteel, Inc.,

respectfully requests that this Court enter a judgment in its favor and against all Vendor Defendants

finding that they are each liable under CERCLA and are obligated to pay for their equitable shares

of the Total Response Costs, including appropriate pre-judgment interest, associated with the

Fansteel Site. FMRI further requests that this Court award interest and costs of suit, including

reasonable attorney’s fees and consultant fees as permitted by law; and order any such other relief

as the Court may deem just and appropriate under the circumstances.

                                              COUNT VI

                           DECLARATORY RELIEF UNDER CERCLA
                            AGAINST THE VENDOR DEFENDANTS

       261.    Plaintiff    realleges   and    incorporates   by   reference   Paragraph    No.    1

through Paragraph No. 208 of this Complaint, as if fully restated herein.

       262.    There is a present and actual controversy between FMRI and all Vendor Defendants

concerning their respective rights and obligations with respect to the response costs associated



                                                  47
        6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 48 of 49




with the Fansteel Site.

         263.     Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides, in relevant part,

that:

            In any such action described in this subsection, the court shall enter a
            declaratory judgment on liability for response costs or damages that will be
            binding on any subsequent action or actions to recover further response costs or
            damages. A subsequent action or actions under section 9607 of this title for
            further response costs at the vessel or facility may be maintained at any time
            during the response action, but must be commenced no later than 3 years after
            the date of completion of all response action. Except as otherwise provided in
            this paragraph, an action may be commenced under section 9607 of this title for
            recovery of costs at any time after such costs have been incurred.

         264.     FMRI seeks a declaratory judgment under Section 113(g)(2) of CERCLA, 42

U.S.C. § 9613(g)(2), against all Vendor Defendants holding each of them liable for their respective

equitable shares of response costs, that will be binding in any subsequent action to recover further

response costs.

         265.     FMRI, on its own behalf and as assignee of Fansteel, is entitled to judgment against

all Vendor Defendants for past and future response costs incurred in connection with the Fansteel

Site.

         WHEREFORE, FMRI, Inc., on its own behalf and as assignee of Fansteel, Inc.,

respectfully requests that this Court enter a declaratory judgment against all Vendor Defendants

finding that they are each liable under CERCLA and are obligated to pay for their equitable shares

of the Total Response Costs associated with the Fansteel Site. FMRI further requests that this

Court award interest and costs of suit, including reasonable attorney’s fees and consultant fees as

permitted by law; and order any such relief as the Court may deem just and appropriate under the

circumstances.




                                                   48
    6:21-cv-00102-SPS Document 2 Filed in ED/OK on 04/01/21 Page 49 of 49




Dated April 1, 2021          Respectfully Submitted,

                                    FMRI, INC.

                                           Plaintiff,


                                    By:

                                    Christopher R. Ward, Esq. (32300)
                                    (cward@clarkhill.com)
                                    CLARK HILL | STRASBURGER
                                    2600 Dallas Parkway
                                    Suite 600
                                    Frisco, Texas 75034
                                    Phone: (214) 651-4722
                                    Facsimile: (214) 659-4108

                                    Eric Dorkin, Esq. (Motion for Admission Pro Hac
                                    Vice to be Filed)
                                    (edorkin@clarkhill.com)
                                    Jeffrey M. Sniadanko, Esq. (Motion for Admission
                                    Pro Hac Vice to be Filed)
                                    (jsniadanko@clarkhill.com)
                                    CLARK HILL PLC
                                    130 East Randolph Street
                                    Suite 3900
                                    Chicago, IL 60601
                                    Phone: (312) 985-5523 (Sniadanko)
                                    Facsimile: (312) 985-5966 (Sniadanko)




                                      49
